Citation Nr: 1617954	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-10 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals status post right Achilles rupture.
 
2.  Entitlement to an initial compensable rating for chronic tendonitis of the right wrist.
 
3.  Entitlement to service connection for claimed sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2008 by the Department of Veterans Affairs Regional Office in Salt Lake City, Utah.  Jurisdiction over the case currently resides with the RO in San Diego, California.

The Board previously remanded this case for further development in October 2013.  The case has now been returned for appellate review.  

As a final preliminary matter, the Board notes that this case was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.


FINDINGS OF FACT

1.  From the date of award of service connection, February 1, 2008, the Veteran's service-connected residuals status post right Achilles rupture has been manifested by no more than slight disability.

2.  From the date of award of service connection, February 1, 2008, the Veteran's service-connected right wrist tendonitis has been manifested by subjective complaints of pain and discomfort, without dorsiflexion limited to less than 15 degrees, palmar flexion limited in line with forearm, ankylosis, or resulting functional impairment.  

3.  For the entire appeal period, the evidence fails to show that the Veteran has a current diagnosis of sleep apnea for VA purposes.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for status post right Achilles rupture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.73, Diagnostic Code 5311 (2015).

2.  The criteria for an initial compensable rating for right wrist fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2015).

3.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

With respect to the claims for initial compensable ratings for the right Achilles tendon rupture and right wrist, the Veteran's claims arise from an appeal of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the claim for service connection for sleep apnea, the Veteran was sent a letter in August 2007 that fully addressed all notice elements and was sent prior to the initial February 2008 rating decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, post-service reports of VA treatment, and VA examination reports.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Additionally, the Veteran was afforded a VA examination in August 2007 to evaluate the severity of his service-connected right Achilles tendon rupture and right wrist disability and to address his claim for service connection for sleep apnea.  As noted in the Board's prior remand, the Veteran was scheduled for another VA examination in February 2012 to which he failed to report.  However, since it was unclear whether the Veteran had received notice of the examinations, in October 2013, the Board found that the claims should be remanded to reschedule the examinations.  The Veteran was scheduled for examinations in January 2014.  However, again, he failed to report.  There is no indication that notice of this examination was sent to the wrong address.  A February 2014 Report of General Information reveals that the Veteran was contacted to verify his reason for not showing to the scheduled examination and a message was left with his wife as he was traveling at that time.  Moreover, a subsequent March 2014 Report of General Information again shows that the Veteran was contacted about the scheduled examination, but there was no response.  Importantly, a supplemental statement of the case was issued in March 2014 clearly indicating that the Veteran had failed to report for this examination.  Further, the Veteran's representative was copied on the supplemental statement of the case and acknowledged that the Veteran failed to report in its March 2016 brief, but offered no further reason.    

When a veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  There is no legal or regulatory requirement that VA make further efforts to schedule an examination. Again, in the instant case, the Veteran has not provided any information as to why he failed to report to the most recently scheduled examinations.  The consequence in this case of the Veteran's failure without good cause to report for the VA examination is that his claims must be decided on the basis of the other relevant evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty to assist the veteran in the development of her claim, the veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Accordingly, given the above, the Board finds that there has been substantial compliance with the October 2013 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Moreover, the Board finds that the August 2007 VA examination is adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Initial Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Status Post Right Achilles Rupture

The Veteran is seeking an initial compensable rating for status post right Achilles Rupture.  The RO has rate this disability under Diagnostic Code 5311, which provides evaluations for disability of muscle group XI to the foot and leg anatomical region.  The function of these muscles are as follows: Propulsion, plantar flexion of foot (1); stabilization of the arch (2, 3); flexion of toes (4, 5); Flexion of knee (6).  The muscles include posterior and lateral crural muscles, and muscles of the calf: (1) Triceps surae (gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus; (7) poplitieus; (8) plantaris.  Muscle disability under this provision is evaluated as follows: slight (0 percent); moderate (10 percent); moderately severe (20 percent); and severe (30 percent).  38 C.F.R. § 4.73, Diagnostic Code 5311.

The current VA regulations relating to muscle injuries state:

(a)  A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions. (b)  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323).  (c)  There will be no rating assigned for muscle groups which act upon an ankylosed joint, with the following exceptions: (1)  In the case of an ankylosed knee, if muscle groups XIII is disabled, it will be rated, but at the next lower level than that which would otherwise be assigned.  (2)  In the case of an ankylosed shoulder, if muscle groups I and II are severely disabled, the evaluation of the shoulder joint under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups themselves will not be rated.  (d)  The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  (e)  For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  (f)  For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of § 4.25.  38 C.F.R. § 4.55.

38 C.F.R. § 4.56 sets forth certain factors for consideration in the rating of muscle disabilities.

(a)  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  (b)  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  (c)  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  (d)  Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

(1)  Slight disability of muscles--(i)  Type of injury.  Simple wound of muscle without debridement or infection. (ii)  History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.

(2)  Moderate disability of muscles--(i)  Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii)  History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii)  Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.
(3)  Moderately severe disability of muscles--(i)  Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii)  History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii)  Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

(4)  Severe disability of muscles--(i)  Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii)  History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii)  Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:  (A)  X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B)  Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. 
(C)  Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D)  Visible or measurable atrophy.  (E)  Adaptive contraction of an opposing group of muscles.  (F)  Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56.

The Veteran was afforded a VA examination in August 2007.  The Veteran reported persistent stiffness in the tendon and posterior aspect of the ankle  On occasion, he had a definite feeling of weakness that was associated with a slight limp, but not constantly.  He did not wear any type of brace, but used a slight elevated heel in the right shoe.  The Veteran ran 1.5 to 2 miles approximately twice a week without any major difficulty.  The Veteran had no disability with regards to occupational activities or activities of daily living.  The discomfort that he did experience in the tendon flares-up mainly in association with his running activities or if he attempted to do any jumping.  Subjectively, repetitive activities are uncomfortable, but do not seem to be associated with significant increased symptomatology or additional functional impairment, other than he will limp slightly on occasion.  

On physical examination, the Achilles tendon and ankle were intact.  There was suggestion of very slight thickening of the tendon approximately 2.5 to 3 inches proximal to tendon insertion on posterior aspect of the heel.  The Veteran is noted to have weakness of the ankle and posterior tendon function in association with toe lift type activities.  He had a definite feeling of weakness and inability to do repetitive type of exercises on the right.  There was no indication of swelling, deforming, effusion or crepitation of the ankle.  With knees extended, he demonstrated 20 degrees extension and when knee was flexed, he had 30 degrees extension.  He had definite limitation of flexion of both ankles at 45 degrees on the right without pain.  Objectively, repetitive manipulation of the ankle is not associated with any increased discomfort in the Achilles tendon or evidence of additional functional impairment.  Certainly, there was no indication of instability.  Contemporaneous x-ray showed slight thickening on the Achilles tendon without evidence of an ossific type reaction.  

The examiner diagnosed healed rupture of right Achilles tendon without evidence of  significant disability or functional impairment.  However, on occasion, he is aware of slight stiffness in the ankle that may cause transient limping gait but obviously has no disability with regards to regular running activities.  There is a suggestion of slight functional impairment in association with repetitive type push-off activities on the toes of the right foot, which is associated with weakness or calf musculature connecting the Achilles tendon.  The only structural changes relate to the scarring of the tendon without evidence of any form of instability or incoordination.  Pain, fatigability and lack of endurance do not appear to be contributing issues.  

Post-service VA treatment records do not address the severity of the Veteran's Achilles tendon rupture for rating purposes.  Again, as the Veteran failed to report to subsequent VA examinations, the Board must base this disability rating on the evidence of record.  

Based on the medical evidence, the Board finds that the Veteran's current disability level under muscle group XI for his ruptured Achilles tendon is slight, which is assigned a noncompensable evaluation under Diagnostic Code 5311.  A moderate rating requires some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared with sound side.  In the Veteran's case, the medical evidence does not show these symptoms.  Importantly, the examination report noted that the Veteran had no disability with regards to occupational activities or activities of daily living.  Moreover, the VA examiner clearly found that there was no evidence of significant disability or functional impairment and reported only slight functional impairment in association with repetitive push-off activities.  Again, slight impairment is the criteria for a noncompensable evaluation under the rating criteria for such muscle injury.  Thus, the Board finds that the Veteran's disability does not meet the criteria for a moderate muscle injury to warrant a higher rating.  

In this case, there was no evidence that the Veteran's disorder affected the function of the right ankle joint.  In this regard, range of motion was essentially normal without pain and repetitive manipulation was not associated with increased discomfort or additional functional impairment.  Thus, a higher rating based on limitation of range of motion of the ankle joint would not be appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right wrist disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Therefore, based on the medical evidence, the preponderance of the evidence is against assignment of an initial compensable rating for residuals status post right Achilles rupture.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Chronic Tendonitis of the Right Wrist

The present appeal also involves the Veteran's claim that the severity of his right wrist disability warrants an initial compensable disability rating.  The Veteran's right wrist disability has been rated under Diagnostic Code 5215.  Diagnostic Code 5215 provides that the maximum rating allowed for disability resulting from limitation of motion of the wrist is 10 percent.  This rating is applicable when there is limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm.  Higher ratings are available under Diagnostic Code 5214 when there are objective findings of ankylosis of the wrist.  38 C.F.R. § 4.71a, Diagnostic Codes 5214-5215.  Normal range of motion of the wrist is as follows: wrist dorsiflexion (extension) 0 to 70 degrees; wrist palmar flexion 0 to 80 degrees; wrist ulnar deviation 0 to 45 degrees; and wrist radial deviation 0 to 20 degrees.  38 C.F.R. § 4.71, Plate I.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Again, the Veteran was afforded a VA examination in August 2007.  The Veteran reported a history of a fall about 10 or 15 years ago, but did not know if a specific injury was diagnosed at that time.  Currently, he did not wear any type of brace or supporting device, but reported pain in the anterior aspect of the wrist with pushing or lifting.  In addition, he reported numbness and tingling sensations in the index and middle finger of the hand.  These symptoms have not interfered with normal occupational activities or activities of daily living.  The symptoms tend to flare-up on a daily basis in association with normal activities.  Subjectively, repetitive activities, while symptomatic, are no associated with significant increased symptomatology or additional functional impairment.  

On physical examination, the Veteran's wrist failed to reveal any evidence of deformity, swelling, effusion or articular crepitation.  He demonstrated limited extension at 50 degrees on the right with flexion at 80 degrees.  He demonstrated normal radial deviation of 20 degrees and ulnar deviation of 45 degrees without pain.  He had full 90 degree supination, but with definite limitation of pronation of 60 degrees.  Objectively, repetitive movements of the wrist were not associated with any evidence of increased symptomatology or additional functional impairment.  No instability of the right wrist can be demonstrated.  There was a suggestion of slight tenderness on the anterior aspect at the carpal tunnel, but no evidence of muscle atrophy or weakness in the hand or fingers was noted.  X-rays suggest a very subtle irregularity of the distal radius consistent with a healed fracture without evidence of gross deformity or arthritis changes of the wrist joint.  The diagnosis was chronic tendinitis of the right wrist, rule out carpal tunnel syndrome.  The Veteran had discomfort in association with various activities, but apparently no major disability or functional impairment.  

Post-service VA treatment records do not address the severity of the Veteran's chronic tendinitis of the right wrist for rating purposes.  Again, as the Veteran failed to report to subsequent VA examinations, the Board must base this disability rating on the evidence of record.  

Initially, the Board recognizes that the Veteran reported neurological symptoms, such as numbness and tingling sensations, in the index and middle finger of the hand.  However, the Veteran has already been awarded service connection for right carpal tunnel syndrome based on these symptoms, and this matter is not currently before the Board. 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of a compensable rating for the Veteran's service-connected right wrist disability.  Although some limitation was noted at the VA examination, there was no finding of limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm to warrant a 10 percent rating under Diagnostic Code 5215.  The examination also found no functional impairment from the Veteran's right wrist disability.  There is no other medical evidence of record to refute these findings.  As such, the Board concludes that the criteria for a compensable evaluation for under Diagnostic Code 5215 have not been met.  Moreover, as there has been no objective evidence of ankylosis, the award of a compensable rating under Diagnostic Code 5214 is also not appropriate.    

Further, the Board has also considered 38 C.F.R. § 4.59, which holds that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  However, in the instant case, the Veteran's right wrist disability does not result in in limitation of motion to warrant a compensable rating.  Furthermore, the Board has considered whether the Veteran's right wrist disability results in functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  However, the Board finds that the Veteran's right wrist disability does not result in any functional impairment.  In this regard, as documented at his VA examination, he is not limited in his occupational activities or activities of daily living.  The examiner clearly determined that the Veteran's right wrist discomfort caused no major disability or functional impairment.  

The Court has made clear that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell, supra.  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40.  As there is no functional impairment associated with the Veteran's right wrist disability, despite his complaints of pain and discomfort, the Board finds that he is not entitled to a compensable rating for such disability.  

Again, the Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right wrist disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In summary, for the reasons and bases expressed above, the Board has concluded that a preponderance of the evidence is against the Veteran's claim for an initial compensable rating for chronic tendinitis of the right wrist.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right Achilles rupture and right wrist disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  In this regard, the rating criteria for the Veteran's right Achilles rupture contemplates his pain, weakness and other functional limitations.  There are no additional symptoms of his right Achilles rupture that are not addressed by the rating schedule.  Likewise, the diagnostic codes in the rating schedule corresponding to disabilities of the wrist provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215,  (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

The Board notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities on appeal.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

TDIU

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran has not asserted, nor has the evidence shown, that his service-connected right Achilles tendon rupture and right wrist disability renders him unemployable.   Accordingly, there is no need for further analysis with respect to this matter.  

III.  Service Connection for Sleep Apnea

The Veteran is also seeking service connection for sleep apnea.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As sleep apnea is not one of the enumerated diseases under 38 C.F.R. § 3.309(a), service connection may not be established based on the continuity of symptoms alone.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records showed that the Veteran underwent a sleep study in July 2007.  Snoring was noted, but obstructive sleep apnea was not diagnosed.  He apparently was issued a Continuous Positive Airway Pressure (CPAP) machine.

The Veteran was afforded a VA examination in August 2007.  The Veteran and his wife reported snoring loudly and episodes of apnea.  He also reported daytime sleepiness.  The examiner observed that a sleep study was done in July 2007 and he was treated with a CPAP machine since early August 2007.  Unfortunately, a copy of the sleep study done in July 2007 was not available to the examiner.  However, based on the Veteran's history, the examiner gave a diagnosis of obstructive sleep apnea treated with CPAP.  

Importantly, a January 2008 service examination done prior the Veteran's retirement showed no diagnosis of sleep apnea.  In his contemporaneous report of medical assessment, the Veteran reported that he was using a CPAP for snoring.   

Therefore, based on the evidence of record, the Board finds that a preponderance of the competent medical evidence is against a finding that the Veteran currently has sleep apnea for VA purposes.  Again, the Veteran underwent a sleep study that with the exception of snoring demonstrated otherwise normal breathing during sleep.  In sum, sleep apnea was not diagnosed.  

The Board recognizes that the August 2007 VA examination showed a diagnosis of sleep apnea.  However, the diagnosis of sleep apnea was based on the Veteran's reported history as opposed to any objective finding.  Again, the actual July 2007 sleep study, which was not available to the VA examiner, did not show a findings of sleep apnea.  Moreover, at the January 2008 service examination prior to retirement, the Veteran reported using a CPAP for snoring.  There was no mention of sleep apnea.  Therefore, the Veteran's report of sleep apnea at the VA examination is not credible.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion).  As such, to whatever extent the examination shows a diagnosis of sleep apnea, such would be based on unsubstantiated medical history and would not be entitled to any probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding that as a medical opinion can be no better than the facts alleged by a Veteran, an opinion based on an inaccurate factual premise has no probative value).  Again, the Veteran failed to report to subsequent VA examinations that might have assisted with his claim.  

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   

In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), that Court found that the Board erred when it did not consider whether the appellant's adjustment disorder, diagnosed prior to the claim period, was extant at the time he filed his claim but had resolved by the time of the later examination.  Therefore, the Board will also look to the evidence prior to the claim period.  See McClain, 21 Vet. App. at 321 (noting that the "current disability" required for service connection includes a disability at the time of filing or during the pendency of a claim); but see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "simply because [the Veteran] had a disease or injury while on active service" was insufficient to obtain benefits "[i]n the absence of proof of a present disability").  In the instant case, based on the evidence of record, the Veteran has not suffered from sleep apnea at any point during the course of the appeal or, for that matter, prior to the appeal period.  Again, the July 2007 sleep study was negative for sleep apnea.       

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously considered and explicitly rejected the view that medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Specifically in Jandreau, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When applying the case law discussed above, here, the Veteran is competent to describe symptoms and to report a continuity of symptoms since service.  However, while he can describe symptoms, he is not competent to diagnose sleep apnea.  The  Board finds that medical experience is required to diagnose sleep apnea and that the Veteran has not shown that he has such experience.  Thus, his contentions that he currently has sleep apnea are outweighed by the medical evidence of record.  

In conclusion, the preponderance of the evidence is against service connection for sleep apnea.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

							[ORDER ON NEXT PAGE]


ORDER

An initial compensable rating for residuals status post right Achilles rupture is denied.  

An initial compensable rating for chronic tendonitis of the right wrist is denied.  

Service connection for sleep apnea is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


